Title: From Abigail Smith Adams to John Quincy Adams, 30 December 1804
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy December 30th 1804

Your affectionate Letter of December 19th reach’d me a few days since, and found me and the rest of the family in good Health, and Spirits, blessing for which we ought to be truly thankfull. as all the Gifts of providence are enhanced and enjoyed with tenfold pleasure when attended by them, we can never so justly appreciate the blessing we enjoy, as when we are deprived of them.
I was glad to hear so good an account of Master George. You must not look for an old head upon young Shoulders: a Grave Sedate Boy will make a very mopish dull old Man to my Grandmother I often refer for wise and just observations upon Humane nature, and as a consolation for my own volatile giddy disposition, she used to quote the old adage, wild colts make the best Horses. I used to be more afflicted by Georges grave deportment before he was two years old, than you can be now by his volitility and am really rejoiced to hear that he is a wild Boy. George has that within him which will show itself in time to his honour & your pleasure, or I have no skill in physiognomy. as to the other little Gentleman whom you, and mrs Adams describe as very fractious time may cure that tendency to irritability, but it requires much care and attention to rear such a child or his temper may be spoiled for Life.
I shall attend to your request respecting help. I have a woman in my Eye to whom I will speak as soon as I can see her She has lived with me; and last year lived with mrs T. Greenleaf I think she would answer for you. She is an old Maid concequently has her oddities, but she is used to house keeping, and is prudent. as to a Man; you know how difficult it is to procure help of that sort for the Country, and Boys are much trouble and little Service—I can tell mr Shaw to make inquiries respecting the House & place of mrs Shaws of Robert Shaw in Boston. I presume yours would let for 80 or 90 dollers with the Garden and peice of ground which mr Whitny occupied I think I have a Tennant in my Eye who would give you that for it.
I have found Stuarts receipt and now inclose it to you. I have thoughts of writing him a few lines when you call upon him for the portrait. I wish he could be prevaild upon to Execute the one of your Father, which was designd for the State House in Boston. Genius is always eccentrick I think. Superiour talents give no security for propriety of conduct; there is no knowing how to take hold of this Man, nor by what means to prevail upon him to fullfill his engagements.
I have a request to make to you. it is to immortalize my Juno. You know many of her virtues, her affectionate attachment, her good humour, her watchfullness, and her sportive graces together with her personal Beauties, then she is as chaste as Diana—Homer has immortalized the dog of Ulyssus, Johnson had his favorite and Cowper his Spanil Beau, all celebrated in verse and why not my favorite Juno?
we have had an uncommon cold & snowe December, the weather very fluctuating, not more than one fair day at a time—a day or two sleighing, then a rain succeeded by cold and Ice, yet it very healthy. I have been much benifitted by the cold weather. I am anxious for your Health my dear Son. the Straitness upon your Breast, and your cough are undoubtedly a Rheumatic affection, but not the less to be attended to on that account. for many years I was sadly afflicted in that way, not a winter past that I did not experience more or less of it. many times I could not lie down in my Bed without two or three pillars. I pray you to take some advise and not to neglect yourself unto untill you and your Friends have cause to regret it—I shall send mrs Adams a recipe for a mixture which I have found very benificial, have both taken and given with good effect.
Your uncle Cranch remains much as he was your Father is very well; Thomas cannot be otherways whilst his darling is with me, tho he has kinks of the Rheumatism entaild upon all of you—Your Father has read two Romances this winter, tempted by the Eaves and I think he enjoyed them as highly as a Girl in her teens
Company comeing in obliges me to close my Letter, but not untill I have Subscribed your / affectionate Mother,
Abigail Adams